                                  1

                                  2

                                  3                           IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      ANTONIO EL, et al.,                            Case No. 19-cv-06654-MMC
                                                       Plaintiffs,                      ORDER ADOPTING MAGISTRATE
                                  7
                                                                                        JUDGE'S REPORT AND
                                                  v.                                    RECOMMENDATION; DISMISSING
                                  8
                                                                                        CASE
                                  9      U.S. DEPARTMENT OF STATE, et al.,
                                                       Defendants.
                                  10

                                  11

                                  12          Before the Court is Magistrate Judge Joseph C. Spero's Report and
Northern District of California
 United States District Court




                                  13   Recommendation Regarding Dismissal, filed December 2, 2019, by which said

                                  14   Magistrate Judge recommends the Court dismiss the above titled case, as plaintiffs have

                                  15   not paid the filing fee by the deadline set by the Magistrate Judge.1 Thereafter, on

                                  16   December 10, 2019, plaintiffs filed a document titled "Take Notice," but did not in

                                  17   connection therewith or at any other time pay the filing fee.

                                  18          Having reviewed the matter de novo, the Court hereby ADOPTS the Report and

                                  19   Recommendation in its entirety.

                                  20          Accordingly, the above-titled case is hereby DISMISSED, and all pending motions

                                  21   are DENIED.

                                  22          IT IS SO ORDERED.

                                  23   Dated: December 23, 2019
                                                                                                MAXINE M. CHESNEY
                                  24                                                            United States District Judge
                                  25
                                              1
                                  26            By order filed November 14, 2019, the Magistrate Judge correctly denied
                                       plaintiffs' application to proceed in forma pauperis; said application only addressed the
                                  27   financial circumstances of one of the four plaintiffs, and, as to that one plaintiff, provided
                                       incomplete and contradictory information, after which the four plaintiffs, although given an
                                  28   opportunity to correct those deficiencies, failed to submit any responsive documents.
